Citation Nr: 1402750	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL) as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.     

The Veteran presented testimony before the Board in November 2013; a transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran served aboard the USS Kittyhawk from January 1971 to December 1972; the USS Kittyhawk was in the official waters of the Republic of Vietnam (RVN) during that time.

2.  The Veteran's military occupational specialty was aviation ordinance; for his honorable service the Veteran was awarded the Vietnam Service Medal (for qualifying service in the RVN or contiguous waters), the Republic of Vietnam Campaign Medal, and the Navy Unit Commendation (for meritorious service while engaged in combat operations in Southeast Asia and sustained interdiction operations which inflicted extensive damage and destruction to communications and transportation networks of vital importance to enemy operations).

3.  The National Personnel Records Center (NPRC) was unable to determine definitively whether or not the Veteran had in-country service or documented visitation in the RVN.

4.  Defense Personnel Records Information Retrieval System (DPRIS) confirmed that the USS Kittyhawk made ports of call in Subic Bay, Republic of Philippines, and the Gulf of Tonkin during the Veteran's period of service; deck logs documented the launching and recovery of aircraft from the USS Kittyhawk during this time period but did not document the type of aircraft or destination; deck logs did not document the names of individuals going onshore unless it was a very important person or high ranking officer and did not typically list the destination of these aircraft and vessels.                                         

5.  The Veteran testified that he flew into Saigon by helicopter from the Philippines to pick up mail and supplies and then flew back to the USS Kittyhawk.  

6.  The Board finds the Veteran's testimony credible; there is no evidence to the contrary.

7.  The Veteran is presumed to have been exposed to herbicides during such visitation to RVN.

 8.  The Veteran was diagnosed with CLL, which is a disease subject to presumptive service connection based on herbicide exposure. 


CONCLUSION OF LAW

Affording the Veteran all reasonable doubt, CLL is presumed to have been incurred as a result of exposure to an herbicide agent during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

ORDER

Service connection for CLL is granted.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


